DETAILED ACTION
Status of the Application
1.	Claims 1 – 15 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 3 – 6, 9 – 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4, 8 – 10, and 13 – 15 of copending Application No. 17/141,972 in view of Emigh et al. (U.S. Pub. 2018/0191517).
For Example:
Claim 1 (App. 17/141,987)
Claim 1 (App. 17/141,972)
A control device comprising: (line 1)
A control device comprising: (line 1)
a control module including a sensor layer, the control module being operable to control a set of devices; (lines 2 – 3)
a control module including a sensor layer (line 3)



an exterior panel; (line 2)
wherein the control module is configured to: determine (i) a location of a touch input, and (ii) one or more characteristics of the touch input; (lines 6 – 7)
the control module being configured to:
detect, using the sensor layer, a touch input performed by a user on the exterior panel;
interpret the touch input based on at least one of (i) a location where the touch input occurred, or (ii) a type of the touch input; and (lines 6 – 9)
control an operational aspect of each device of the set in accordance with the selected scene. (lines 10 – 11)
control a set of devices based on the interpreted touch input. (line 10)


While the specific language used for claim 1 of the present application is slightly more specific in some ways than that used for claim 1 of Application 17/141,972, these differences are inherent or implied in the other requirements of claim 1 of Application of 17/141,972.

However, this feature is rendered obvious in view of the teachings of Emigh as set forth below.
5.	Claims 2, 7 – 8, and 11 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/141,972 in view of Emigh et al. (U.S. Pub. 2018/0191517).
Regarding claims 2, 7 – 8, and 11 – 14, any differences between the claims of copending Applicant No. 17/141,972 are taught and rendered obvious by Emigh for at least the reasons set forth below.

6.	Claims 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 17/142,151, 17/142,102, and 17/142,136 in view of Emigh and, for dependent claims 3 – 4, O’Keeffe.  For purposes of brevity, the Examiner will not specifically detail how each of these copending Applications render the pending claims obvious.
Regarding claims 1 and 15, these claims contain subject matter that overlaps claimed subject matter in copending Applicant Nos. 17/142,151, 17/142,102, and 17/142,136.
Any differences between these claims of copending Applicant Nos. 17/142,151 are taught and rendered obvious by Emigh for at least the reasons set forth below.
Regarding claims 2 and 5 – 14, any differences between the claims of copending Applicant Nos. 17/142,151, 17/142,102, and 17/142,136 are taught and rendered obvious by Emigh for at least the reasons set forth below.
Regarding claims 3 and 4, any differences between the claims of copending Applicant Nos. 17/142,151, 17/142,102, and 17/142,136 are taught and rendered obvious by the combination of Emigh and O’Keeffe for at least the reasons set forth below.

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 4, 7 – 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “substantial” in line 2 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, the term “the surrounding region” lacks proper antecedent basis.  It is unclear to what applicant is referring in this claim.  For purposes of this Office Action, this claim is interpreted to recite “to partition the regions of the exterior panel”.

Regarding claim 8, this clam is indefinite based on its dependence from claim 7.
Regarding claim 14, the term “a wireless transceiver” lacks proper antecedent basis because this term was introduced in claim 13, from which claim 14 depends.  It is unclear whether this second recitation of “a wireless transceiver” corresponds to the transceiver of claim 13 or whether it corresponds to a new second transceiver.  Accordingly, this claim is indefinite because it is unclear.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 – 2, 5, 7 – 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emigh et al. (U.S. Pub. 2018/0191517).
Regarding claim 1, Emigh teaches: a control device (FIG. 1; paragraph [0017]; home device controller 100) comprising:
a control module including a sensor layer (FIG. 1; paragraph [0018], [0025]; home device controller 100 includes a microprocessor that analyzes signals received from capacitive touch sensors to detect touch and gesture inputs.  The microprocessor and touch sensors together form the “control module” with the touch sensors being 
an exterior panel that overlays the sensor layer (FIG. 1; paragraphs [0017], [0018]; control panel 101 which includes touch control groove 102 is a forward-facing layer of home device controller 100.  The touch sensors on the “sensor layer” are disposed behind control panel 101 and touch control groove 102);
wherein the control module is configured to:
determine (i) a location of a touch input, and (ii) one or more characteristics of the touch input (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on location [bottom vs top], direction [flick / swipe going up / down], distance [flick vs. swipe], speed, etc.  Accordingly, a location and / or characteristic of a touch gesture input is determined);
select a scene based at least in part on the location and the one or more determined characteristics of the touch input (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  For example, the flick up gesture may turn a light, fan, volume of an audio system, room temperature, etc., to a preset level.  This preset level is interpreted as a scene.  Similarly, a tap input turns the device(s) on.  Since a tap is different than a flick up gesture, this would be a second scene.  Additionally, a user can 
control an operational aspect of each device of the set in accordance with the selected scene (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; microprocessor of home device controller 100 can interpret touch gesture inputs to turn devices on/off, adjust lights, fan speed, volume of an audio system, room temperature, etc.  As set forth above, input gestures can be used to set “scenes” which control levels of output from connected devices).
Regarding claim 2, Emigh teaches: wherein the exterior panel is display-less (FIG. 1; paragraph [0017]; home device controller 100 does not have a display).
Regarding claim 5, Emigh teaches: wherein the control device is wall-mountable (FIG. 1; paragraph [0017]; home device controller 100 may be mounted in a wall), with the exterior panel forming a faceplate when the control device is mounted (FIG. 1; paragraphs [0017], [0018]; control panel 101 which includes touch control groove 102 is a forward-facing layer of home device controller 100 that constitutes a faceplate).
Regarding claim 7, Emigh teaches: wherein the control module is configured to partition the surrounding region of the exterior panel into multiple sub-regions, and to interpret the input based at least in part on a determination of the sub-region where the touch input is detected (FIG. 2; paragraphs [0039] – [0041], [0047]; Table 1; home device controller 100 may be implemented as home device controller 200.  Home device controller 200 includes multiple touch control grooves 203 – 205 and touch screen 202 that can function as a touch control groove [sub-regions].  Each touch 
Regarding claim 8, Emigh teaches: wherein the control module determines one or more characteristics of the touch input based on one or more attributes of sensor signals of the sensor layer (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on various characteristics / attributes including direction of movement [flick / swipe going up / down], length of movement [flick vs. swipe], speed [velocity or acceleration], etc.).
Regarding claim 9, Emigh teaches: wherein the determined one or more characteristics of the touch input include (i) a direction of the movement, (ii) a length of movement, (iii) a linear path (or shape) of the touch input, (iv) a duration of the touch input, (v) a time interval between discrete touches of the touch input, or (vi) a velocity or acceleration of movement of the touch input (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on various characteristics including direction of movement [flick / swipe going up / down], length of movement [flick vs. swipe], speed [velocity or acceleration], etc.).
Regarding claim 10, Emigh teaches: wherein the control module stores a plurality of scenes, and wherein in response to receiving the touch input, the control module selects one of the plurality of scenes based at least in part on the interpreted touch input and determined location (FIG. 2; paragraphs [0039] – [0041], [0047]; Table 1; home device controller 100 may be implemented as home device controller 200.  Home device controller 200 includes multiple touch control grooves 203 – 205 and 
Regarding claim 11, Emigh teaches: wherein the control module controls the operational aspect of at least one device of the set by implementing switching operations on a power supply line for the device, to cause the device to implement a corresponding setting in accordance with the scene (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  This gesture to implement the preset level [setting] of the scene switches power from an off state to an on state at the preset level).
Regarding claim 12, Emigh teaches: wherein the control module controls the operational aspect of at least one device of the set by transmitting a command operation to the device, the command operation causing the device to implement a corresponding setting in accordance with the scene (FIG. 1; paragraph [0025], [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  When the device(s) are lights, this gesture 
Regarding claim 15, Emigh teaches: a base assembly for a wall-mountable control device (FIG. 1; paragraph [0017]; home device controller 100 may be mounted in a wall), the base assembly comprising:
a control module including a sensor layer (FIG. 1; paragraph [0018], [0025]; home device controller 100 includes a microprocessor that analyzes signals received from capacitive touch sensors to detect touch and gesture inputs.  The microprocessor and touch sensors together form the “control module” with the touch sensors being provided on a “sensor layer” of a printed circuit board), the control module being operable to control a set of devices (FIG. 1; paragraphs [0039] – [0040]; microprocessor of home device controller 100 can interpret touch gesture inputs to control a lighting device, a ceiling fan, a thermostat [temperature], or media device [volume]);
wherein the control module is structured to position the sensor layer within a threshold proximity to an exterior panel that is to be assembled onto the base assembly upon installation of the base assembly (FIG. 1; paragraphs [0017], [0018], [0022]; touch gesture inputs are detected by capacitive touch sensors through a forward-facing layer of home device controller 100, such as plastic.  Capacitive touch sensors require a user’s finger to be brought within close enough proximity so as to generate a change in capacitance to detect touch inputs.  The forward-facing layer be disposed only 2 mm [threshold proximity] apart from the capacitive touch sensors in order to have optimal sensitivity when detecting touch gesture inputs);
wherein the control module is configured to:

select a scene based at least in part on the one or more determined characteristics of the touch input (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  For example, the flick up gesture may turn a light, fan, volume of an audio system, room temperature, etc., to a preset level.  This preset level is interpreted as a scene.  Similarly, a tap input turns the device(s) on.  Since a tap is different than a flick up gesture, this would be a second scene.  Additionally, a user can use a single gesture input to control multiple devices.  Specifically, swipe inputs may be utilized to set a specific level for a plurality of lights.  This adjustment of multiple devices with one gesture also corresponds to selection of a scene); and
control an operational aspect of each device of the set in accordance with the selected scene (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; microprocessor of home device controller 100 can interpret touch gesture inputs to turn devices on/off, adjust lights, fan speed, volume of an audio system, room temperature, etc.  As set forth above, input gestures can be used to set “scenes” which control levels of output from connected devices).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh, as applied to claim 1 above, in view of O’Keeffe (U.S Pub. 2017/0017324).
Regarding claim 3, Emigh teaches: wherein the control module is configured to detect touch input provided at any location of the exterior panel.
However, O’Keeffe discloses that a touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region].  A touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming.  A tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off (FIG. 5B; paragraphs [0090], [0114]).
Additionally, O’Keeffe discloses that the  on/off functionality regions 510a/510b or 520a/520b of faceplate 170 may have different sizes and that these regions correspond to electrodes 505a/505b (FIGS. 5A, 5B; paragraph [0090]).  As illustrated, electrodes 
Please see MPEP §2144.04(IV)(A) which refers to case law that has held that a mere change in size of proportion of prior art elements is not sufficient to patentably distinguish over the prior art.
In this case, O’Keeffe discloses different size touch regions 510a/510b or 520a/520b of faceplate 170 and provide electrodes 505a/505b behind an entirety of faceplate 170 for touch detection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results.  Specifically, the teachings of a wall-mounted home control device with an exterior panel having a touch groove for detecting touch gesture inputs such as a swipe to dim lights, as taught by Emigh, are known.  Additionally, the teachings of a wall-mounted touch sensitive control light switch with an exterior panel having a touch sensitive surface region that receives a swipe gesture input to dim lights and a faceplate region surrounding the touch sensitive surface region that receives a tap input to turn the lights on/off, as taught by O’Keeffe, are known as well.  Moreover, a mere change in size or proportion of prior art elements is an obvious matter of deign choice, see MPEP §2144.04(IV)(A).  The combination of the known teachings of Emigh and O’Keeffe would yield the predictable results of a wall-mounted home control device for controlling lights having an exterior panel with a touch groove region for detecting touch gesture inputs, such as swipes to dim the lights, and a faceplate region surrounding the touch groove region for detecting touch gesture inputs O’Keeffe, into the device of Emigh and merely change the size of the touch regions 510a/510b or 520a/520b of the “surrounding region” of the combination of Emigh and O’Keeffe such that the touch groove region and surrounding region would be able to detect touch inputs over the entirety of the “exterior panel”.  Such a modification merely requires including additional touch electrodes and corresponding logic in the device of Emigh in an area surrounding touch groove to implement the disclosed functionality of O’Keeffe and a mere change in size / proportion of the features disclosed by the prior art and therefore amount to nothing more than a mere design choice.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield the aforementioned predictable results.
Regarding claim 4, Emigh fails to explicitly disclose: wherein the control module is configured to detect touch input provided at any location over at least a substantial portion of the exterior panel.
However, O’Keeffe teaches: wherein the control module is configured to detect touch input provided at any location over at least a substantial portion of the exterior panel (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region].  A touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming.  A tap input may be 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results for at least the reasons set forth above with regard to claim 3.

13.	Claims 6 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh, as applied to claim 1 above.
Regarding claim 6, Emigh teaches: herein the exterior panel includes a touch groove (FIG. 1; paragraphs [0017], [0018]; control panel 101 includes touch control groove 102), and wherein the control module is configured to select the scene based on a determination as to whether touch input is performed on the touch input groove or on a surrounding region of the exterior panel (FIG. 1; paragraphs [0018] – [0020], [0025], [0039], [0040]; Table 1; a flick up gesture on touch control groove 102 implements a “scene” as set forth above with regard to claim 1.  Touch input gestures are detected when applied to touch control groove 102 due to the touch sensors being disposed beneath touch control groove 102).
Emigh fails to explicitly disclose that a scene is selected based on a determination as to whether touch input is performed on the touch input groove or on a surrounding region of the exterior panel.
Emigh specifically says that touch input gestures are applied to control groove 102 and touch sensors are disposed in an area corresponding to touch control groove 102 (paragraphs [0018] – [0020], [0025]).
In other words, the touch input gestures that result in the selection of a “scene”, as set forth above with regard to claim 1, are implied as only being recognized when the touch input gesture is applied to touch input groove 102.  Therefore, any touch input gesture applied to the other area of the touch control panel 101 results in no touch input gesture being recognized and no function being executed.
For at least these reasons, Emigh implicitly teaches the subject matter of claim 6.
Regarding claim 13, Emigh teaches: wherein the control module transmits the command operation wirelessly to one or more devices of the set (FIG. 1; paragraphs [0024], [0039], [0040]; home device controller 100 transmits control commands to connected devices wirelessly).
Emigh fails to explicitly disclose: further comprising a wireless transceiver.
However, Emigh inherently requires a wireless transmitter in order to transmit control commands wirelessly as described.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the gaps of Emigh as to the type of wireless transmitter is being utilized to incorporate a well-known and conventional wireless transceiver.  Such a modification merely fills in the gaps of Emigh Emigh’s disclosure.
Regarding claim 14, Emigh teaches: wherein the control module transmits the command operation wirelessly to an intermediate device that communicates with one or more devices of the set that are to implement a corresponding operational setting based on the command operation (FIGS. 1, 3; paragraphs [0024], [0039], [0040], [0055]; home device controller 100 transmits control commands to connected devices wirelessly via a server or third-party intermediary communication module).
Emigh fails to explicitly disclose: further comprising a wireless transceiver.
However, Emigh inherently requires a wireless transmitter in order to transmit control commands wirelessly as described.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the gaps of Emigh as to the type of wireless transmitter is being utilized to incorporate a well-known and conventional wireless transceiver.  Such a modification merely fills in the gaps of Emigh using well-known and conventional technology that is implicitly included in Emigh’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626